FINAL OFFICE ACTION

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2017/0315745 to Agombar et al. (hereinafter Agombar) in view of U.S. Patent No. 5,258,984 to Menon et al. (hereinafter Menon).

Agombar discloses:
1. A method comprising:
determining a storage reserve capacity allocated for recovering at least one storage device of a storage array (para. 35 and Fig. 2, steps 201-203);
based on the storage reserve capacity, adaptively assigning zero or more storage portions from each storage device of at least one storage cluster for disk recovery, wherein the at least one storage cluster includes a set of storage devices (paras. 33, 35-36 and Fig. 1, spare areas 161-164, 171-175, 181-183); and
in response to detecting a failing and/or failed disk, recovering the failing and/or failed disk using the assigned storage portions (paras. 34, 37).

Agombar does not disclose expressly wherein assigning the portions includes:
assigning at most one portion from each storage device as a spare for disk recovery, wherein the at most one portion is assigned based on a spare distribution pattern corresponding to a logical matrix representation of the storage cluster.

Menon teaches assigning spare portions including:
assigning at most one portion from each storage device as a spare for disk recovery, wherein the at most one portion is assigned based on a spare distribution pattern corresponding to a logical matrix representation of the storage cluster (col. 3, lns. 53-56 and lns. 66-68 – where S=1, no more than one spare block stored on each DASD, as in Figs. 2 and 5).

Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify Agombal by assigning at most one portion from each storage device as a spare, as taught by Menon.  A person of ordinary skill in the art would have been motivated to do so in order to provide increased failure recovery capabilities, as discussed by Menon (col. 7, lns. 17-24).

Modified Agombar discloses:
2. The method of claim 1 further comprising:
adaptively assigning the zero or more storage portions by using a successive redistribution and assignment technique (paras. 38-42 and Fig. 2, steps 204-208).

Claims 11 and 12 are an apparatus for performing the identical steps as recited in the method of claims 1 and 2, and are rejected under the same rationale.

Claims 3-10 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Agombar in view of Menon and further in view of U.S. Patent No. 5,485,571 to Menon (hereinafter Menon2).

Agombar does not disclose expressly:
3. The method of claim 1 further comprising:
subdividing each storage device into a plurality of partitions, wherein the partitions are equal-sized;
establishing at least one redundant array of independent disks (RAID) with a width (W) corresponding to RAID data (D) and parity (P) members; and
establishing the partitions amount based on a multiple of the RAID width.

Menon2 teaches:
subdividing each storage device into a plurality of partitions, wherein the partitions are equal-sized (col. 1, ln. 67-col. 2, ln. 5);
establishing at least one redundant array of independent disks (RAID) with a width (W) corresponding to RAID data (D) and parity (P) members (col. 5, lns. 50-55); and
establishing the partitions amount based on a multiple of the RAID width (col. 5, lns. 53-55 and Fig. 4).

Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify Agombal by arranging the storage areas as taught by Menon2.  A person of ordinary skill in the art would have been motivated to do so because Agombal discusses use of a RAID array (paras. 53-62), and, according to Menon2, RAID regions are organized into equally sized address areas (col. 1, ln. 67-col. 2, ln. 5).  Therefore, it would have been obvious to combine Menon2 with Agombar to achieve the recited invention.

Modified Agombar discloses:
4. The method of claim 3 further comprising:
establishing the at least one storage cluster based on the RAID width and the partitions amount (Menon2 – col. 6, lns. 43-59).

5. The method of claim 4 further comprising:
establishing at least one storage matrix defined by a number of storage devices and the partitions amount, wherein the number of storage devices corresponds to W+1, wherein the storage cluster corresponds to the at least one storage matrix (Menon2 – Fig. 4, i.e., W=3).

6. The method of claim 5 further comprising:
establishing a set of storage submatrices within the storage cluster, wherein each sub-matrix is defined by the number of storage devices and a partition sub-matrix amount corresponding to the RAID width (Menon2 – Fig. 4, i.e., storage units divided into submatrices of three stripes each).

7. The method of claim 6 further comprising:
provisioning at least one RAID group from zero or more partitions defined by each sub-matrix, wherein the at least one RAID group's storage capacity corresponds to the storage reserve capacity (para. 33 and Menon2 – Fig. 4, S!-S3).

8. The method of claim 7 further comprising:
provisioning each RAID group using an adaptive successive redistribution and assignment technique (adaptive technique), wherein the adaptive technique includes selecting at most one storage device's partition in each storage sub-matrix (paras. 38-42); and
establishing an amount of RAID groups based on a maximum RAID group capacity and the allocated storage reserve capacity (paras. 53-62).

9. The method of claim 8 further comprising:
determining a storage cluster amount (para. 35 and Menon2 – col. 5, lns. 44-55); and
based on the storage cluster amount, provisioning each cluster with an equal amount of RAID groups (Menon2 – Fig. 4).

10. The method of claim 9 further comprising:
exclusively configuring each RAID group's partitions for disk recovery (paras. 33-34 and Menon2 – col. 5, lns. 57-67).

Claims 13-20 are an apparatus for performing the identical steps as recited in the method of claims 3-10, and are rejected under the same rationale.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Guyton whose telephone number is (571)272-3807. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP GUYTON/           Primary Examiner, Art Unit 2113